Title: To George Washington from Robert Townsend Hooe, 25 January 1787
From: Hooe, Robert Townsend
To: Washington, George



Dr Sir,
Alexandria Jany 25th, 1787.

I some time last Year mention’d to Major Washington a small Acct which Mr Harrison wrote me he had paid to Mr Carmichael for expences of your Jack Asses in Spain, and as the Major afterwards informed me Mr Carmichael had not given you any Acct of such Payment I wrote to Mr Harrison for the particulars which I now have the Honor to enclose, the Amt is 71¼ Dollars equal to £21.7.6 Va Currency. I am Dr Sir, Yr Excellency’s most Obt servt

R. Td Hooe

